J-S33038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

FRANK J. BOSLET, JR.

                            Appellant               No. 3153 EDA 2013


                  Appeal from the Order Dated October 8, 2013
                In the Court of Common Pleas of Monroe County
                Criminal Division at No: CP-45-CR-0002748-2010


BEFORE: FORD ELLIOTT, P.J.E., OLSON, and STABILE, JJ.

JUDGMENT ORDER BY STABILE, J.:                     FILED AUGUST 25, 2014

       Appellant, Frank J. Boslet, Jr., appeals from the October 8, 2013 order

dismissing his petition pursuant to the Post Conviction Relief Act, 42

Pa.C.S.A. § 9541-

       Appellant was convicted of DUI high rate of alcohol,1 after a May 25,

2011 bench trial. On June 28, 2011, the trial court imposed a sentence of

thirty days to six months of incarceration.     The trial court deferred the

                                                  direct appeal.   This Court

affirmed the judgment of sentence on June 21, 2012. The Supreme Court

denied allowance of appeal on December 26, 2012. On April 11, 2013, the

trial court issued an order dissolving an outstanding bench warrant and
____________________________________________


1
    75 Pa.C.S.A. § 3802(b).
J-S33038-14


directing Appellant to begin serving his sentence.     The trial court paroled

Appellant on May 16, 2013 and his sentence expired on October 9, 2013,



petition.2

       Persons no longer serving a sentence are ineligible for PCRA relief. 42

Pa.C.S.A. § 9543(a)(1)(i). This is so even where the petitioner files a PCRA

petition while still serving a sentence. Commonwealth v. Hart, 911 A.2d



petitioner becomes ineligible for relief, regardless of whether he was serving



                                                 3



       Order affirmed.




____________________________________________


2
  Appellant styled the petition as one for PCRA relief or, in the alternative, a
writ of coram nobis
pertaining to the latter.
3
   Appellant cites Commonwealth v. Turner, 80 A.3d 754, 764 (Pa. 2013),
for the proposition that Article V, § 9 of the Pennsylvania Constitution
guarantees the right to have a Common Pleas court decision reviewed by an
appellate court. While this is a correct statement of the law, nothing in
Article V, §                          hority to affirm or reverse a Common
Pleas Court order in accordance with applicable law. We have afforded
Appellant the review to which he is entitled, and concluded he is ineligible for
relief under the PCRA.



                                           -2-
J-S33038-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014




                          -3-